Citation Nr: 0209762	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  92-54 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities for the 
period from May 6, 1991, through October 16, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1979 to 
February 1986, and from September 1987 to July 1990.  

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from May 1991 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Montgomery, Alabama.  The appeal 
was the subject of remands by the Board in July 1992, October 
1994, January 1996, and September 1998.  

In the course of appeal the veteran testified before a 
hearing officer at the RO in December 1991.  A transcript of 
that hearing is contained in the claims folders.  

Also in the course of appeal, the veteran moved to North 
Carolina, and the claims folders were transferred to the RO 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  For the period from May 6, 1991 through January 8, 1992, 
the veteran was unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
her service-connected disabilities.  

2.  On January 8, 1992, the veteran commenced a masters 
degree program at Jacksonville State University.

3.  For the period from January 9, 1992, through October 16, 
1994, the veteran was not unable to secure or follow a 
substantially gainful occupation due to impairment resulting 
from her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the period from May 6, 1991 through January 8, 1992, 
a total disability rating based on unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

2.  For the period from January 9, 1992, through October 16, 
1994, a total rating based on individual unemployability due 
to service-connected disabilities is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).

The Veterans Claims Assistance Act and the implementing 
regulations pertinent to the merits of the claim are 
liberalizing and applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  All indicated pertinent medical records have 
been requested and obtained, including the VA vocational 
rehabilitation folder and medical records, as well as records 
from the Social Security Administration.  

In addition, the RO has repeatedly invited the veteran to 
submit evidence or argument in support of her claim, and on 
several occasions she has been afforded the opportunity to 
appear for examinations or evaluations to assess the current 
nature and extent of her disability; however, she failed to 
appear for multiple such evaluations, including vocational 
rehabilitation evaluations during the period from May 1991 to 
October 1994.  The Board finds that the statement and 
supplemental statements of the case provided to the veteran 
with adequate notice of what the law requires to award a 
total disability rating based on individual unemployability 
due to service-connected disabilities, as have the multiple 
Board remands.  The veteran further was provided adequate 
notice that VA would help her secure evidence in support of 
her claim if she identified that evidence.  The veteran was 
also specifically, separately informed of the provisions of 
the VCAA in a letter sent to the veteran in June 2002.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award a total rating due to 
individual unemployability as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant as to what evidence would be secured by 
VA and what evidence would be secured by the appellant is 
harmless.  Cf. Quartuccio v. Principi, 2002 U.S. Vet. App. 
Claims LEXIS 443 (June 19, 2002).

The Board is also satisfied that development requested in the 
July 1992, October 1994, January 1996, and September 1998 
Board remands has been satisfactorily completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155.  
Where entitlement to service connection has been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

At an October 1991 psychiatric evaluation for Social Security 
disability, the veteran complained of having increasing 
difficulties with accomplishing chores and other tasks, 
feeling alone, having non-productive trance-like states, and 
no longer having social activities.  She reported slightly 
improved symptoms of depression since taking Prozac.  The 
examiner diagnosed her as having chronic major depression 
with intermittent psychosis, adjustment disorder with mixed 
emotional features, anxiety disorder, and narcolepsy by 
history only.  The examiner determined that she had a severe 
psychiatric impairment with severe restriction of daily 
activities.  The examiner concluded that the veteran would 
not be able to function in a competitive employment situation 
for reasons related to her sleep disorder and psychiatric 
problems.  The examiner noted that the veteran's depression 
with psychotic features would be her greatest obstacle to 
making acceptable work decisions and carrying them out.  

Upon official medical evaluation in October 1991, the veteran 
complained of insomnia, difficulty with daytime wakefulness, 
headaches at least twice a week, and depression.  She 
indicated that she was not able to work due to her symptoms 
of narcolepsy including extreme fatigue, and because of her 
depression. The examiner, however, did not conclude that she 
was not able to work due to her narcolepsy or depression.  
The examiner noted that the veteran had narcolepsy confirmed 
by extensive testing in the past.  The examiner also 
diagnosed headache that appeared to be vascular in nature, 
possibly attributable to her current medications.  The 
examiner also diagnosed affective disorder with depressed 
mood, which was probably reactive. 

The veteran enrolled in VA vocational rehabilitation/training 
in November 1991, and enrolled in graduate program at 
Jacksonville State University beginning in the Spring 1992 
semester for a masters in counseling as her vocational 
training; that program of study commenced on January 8, 1992.

In a March 1992 special report for training for her VA 
vocational rehabilitation, the veteran reported having no 
problems in her training program.  

In a July 1992 special report for training for her VA 
vocational rehabilitation, the veteran was noted to request a 
summer break from her training to rest and deal with her 
narcolepsy.  That permission was granted, with the veteran 
scheduled to return to her studies in the fall 1992 term.  

A September 1992 vocational training report reflects that the 
veteran was continuing with her masters program in 
counseling, and was in the current semester taking a half-
time student course load toward that degree.  She did not 
express any difficulties with her disorder, though she 
reported continuing to take medication.  She expressed an 
interest in pursuing a doctoral program in counseling.  

A January 1993 vocational rehabilitation report noted that 
the veteran was then in her last semester for a masters 
degree in counseling, and that she had a 3.5 grade point 
average.  The veteran reported that she had had no major 
problems with her disability to date, and that she was 
considering pursuing a doctoral degree in counseling.  The 
veteran also reported that she had a full-time load of 
classes for the spring semester.  

Vocational status reports from Crawford Health and 
Rehabilitation in May 1994 and June 1994 show that, although 
the veteran had applied for jobs in counseling, she had not 
made a strong effort to seek employment outside that field.  
It was noted that the veteran received a masters degree in 
counseling and guidance in 1993.  It was also noted that the 
veteran was a counseling intern in 1992, and that she had 
extensive volunteer experiences in the area of counseling and 
human services, including a position in the fall of 1992, 
another position from March 1991 to December 1992, and 
another position beginning in March 1994.  

The veteran's résumé, provided together with the May 1994 
vocational status report, shows that the veteran worked as a 
drug and alcohol counselor and completed 300 hours of this 
work in 1992 toward her master's degree in counseling.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993) (emphasis added).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

The veteran has been service connected for reactive 
depression since December 17, 1991, and for narcolepsy with 
snoring since July 1990.  She has been service-connected for 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy due to endometriosis with post-operative wound 
seroma, with a 50 percent rating assigned, also since July 
1990.  The veteran has also been non-compensably service 
connected for allergic rhinitis and hemorrhoids since July 
1990.  Medical reports indicate that the veteran's narcolepsy 
was etiologically related to hormonal changes associated with 
her hysterectomy, and that her depression is causally related 
to her narcolepsy.  Because the veteran's compensably rated 
conditions are ultimately of a common etiology, they may be 
considered as a single disorder for purposes of arriving at 
the 60 percent threshold for a single disability under 
38 C.F.R. § 4.16 (a).  Combining the 20 percent rating in 
effect for narcolepsy since July 1990 with the 50 percent 
rating for the total hysterectomy, the veteran meets the 60 
percent threshold for application of 38 C.F.R. § 4.16 for the 
entire period from May 6 ,1991, through October 16, 1994.

The Board notes that the veteran was suffering from major 
depression in 1991 as diagnosed by the medical examiner for 
Social Security in October 1991.  That examiner found that 
her narcolepsy and associated depression rendered her 
unemployable.  Other medical, psychological, and psychiatric 
reports from 1990 and 1991 also suggest either 
unemployability or a very significant degree of employment 
impairment due to symptoms of narcolepsy and depression.  In 
late 1991 the veteran enrolled in VA vocational 
rehabilitation, began a masters program in counseling with 
the spring of 1992 term (beginning on January 8, c1992) and 
successfully completed that program by May 1993.  In the 
course of that program and thereafter, she completed an 
internship and volunteer work in counseling to gain 
vocational experience in that field.  She maintained a 3.5 
grade point average in her graduate studies, and in the 
course of her masters work reported not having difficulties 
with the program, although she did take the summer of 1992 
off from her studies, reportedly to deal with her narcolepsy.   

An employment specialist reviewed the claims folders and 
provided an assessment, in February 2002 as to whether the 
veteran was incapable of substantially gainful employment due 
to her service-connected disabilities for the period from May 
6, 1991 to October 16, 1994.  The specialist noted that 
during that period there were numerous positions available 
for a person with the veteran's college degree and her level 
of experience.  Among this experience were years of work in 
the behavioral sciences in service.  The specialist also 
observed that the veteran completed internship and volunteer 
counseling work during the period from 1991 to 1994, up to 
the time she was hired as a drug and alcohol counselor with 
the Air Force.  Finally, he opined that the only impediment 
to the veteran's job search was her unavailability from the 
job market because she was pursuing her graduate studies.

Having reviewed all the evidence of record, including 
statements by the veteran and extensive medical evidence 
including that associated with the veteran's claim for Social 
Security disability benefits, the Board concludes that the 
evidence supports a grant of a total disability rating based 
on individual unemployability for the period from May 6, 
1991, to January 8, 1992; however, the preponderance of the 
evidence is against a grant of these benefits as of January 
9, 1992.  

In reaching these determinations, the Board notes that the 
veteran was diagnosed with major depression in 1991 
associated with her narcolepsy, and the two disorders 
together were assessed as precluding gainful employment in 
1991.  

The Board further finds, however, that for the period from 
January 9, 1992, through October 16, 1994, the veteran 
demonstrated that, by pursuing a course of studies, 
internship, and volunteer work, which ultimately succeeded in 
qualifying her for a career in counseling, that she was 
capable of obtaining and maintaining substantially gainful 
employment.  Vocational reviews in April and May of 1993 show 
that her focus was on counseling employment, not her 
inability to obtain or retain other substantially gainful 
employment outside her chosen field, precluded her from 
obtaining substantially gainful work for a period of several 
months following her earning of a master's degree in 
counseling.  Moreover, the February 2002 VA employment 
specialist reported that there were substantially gainful 
positions for which the veteran was qualified during the 
period of her claim, from May 6, 1991, to October 16, 1994, 
and concluded that only her pursuit of a counseling career 
and concomitant lack of focus on other work precluded her 
from obtaining or retaining gainful employment in other 
fields.  All the veteran's service-connected disabilities, 
taken together, therefore, did not prevent substantially 
gainful employment during this period from January 9, 1992, 
through October 16, 1994.  The Board thus finds that the 
preponderance of the evidence is against her claim for the 
period from January 9, 1992 through October 16, 1994.  



ORDER

For the period from May 6, 1991 through January 8, 1992, a 
total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.	

For the period from January 9, 1992 through October 16, 1994, 
a total disability rating based on unemployability due to 
service-connected disabilities is denied.

		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

